STORY, Circuit Justice,
in summing up the evidence, said: As to the first point, we are of opinion, that the shipping articles extended to the voyage to Alexandria. The fact, that the destination was, by the original instructions of the owner, to Boston, does not necessarily' make it the port of discharge. ‘Tort of destination” and “port of discharge" are not equivalent phrases. To constitute a port of destination a port of discharge, some goods must be unladen there, or some act done to terminate the voyage there. But, here, the words are “final port of discharge." so that the owner had a right to order the ship from port to port, until there was a final discharge of the whole cargo. We think, that the owner before the arrival of the brig and after, had a right to elect another port for the discharge of the cargo; and here he was guilty' of no delay, and the arrival at Boston was against his orders. Under such circumstances there is no pretence to say. that Boston was any port of discharge at all. much less a final port of discharge. This construction is, as far as we know, the same, which has been uniformly put upon these words, both in shipping articles and policies of insurance.
As to the other point, we do not think, that *987actual disobedience to some order given is necessary to constitute the offence of an en-deavour to make a revolt. If the crew have combined together to disobey orders and to do no duty, the offence is complete by such combination, although no orders have been subsequently given. But a simple refusal, by one or more, to do duty, does not amount to the offence, unless it is done by a common combination, or to effect a common purpose. In short, the parties must act together, and with the intention of mutual encouragement and support.
Verdict, “Not guilty.”